DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVito et al. (US 5,757,006) in view of Daghighian (US 2010/0219346).
DeVito et al. discloses an imaging system comprising at least five detector carriers (30; 46; Figs. 2 and 4-5), wherein each of the at least five detector carriers comprises a corresponding detector head (26, 28, 52, 54) positioned at a distal end that includes a solid state gamma detector (col. 3, line 4) and ins configured to pivot (col. 4, line 42-45). DeVito et al. does not teach a patient table configured to support an object being imaged, wherein the patient table defines a lateral direction along the patient table and a vertical direction perpendicular to the patient table. However, Daghighian teaches in the same field of endeavor comprising a patient table configured to support the patient during imaging (Figs. 13 and 15-16). Therefore, it would have been obvious to one of ordinary skill in the art to have provided DeVito et al. with a patient table as it is well known to support the patient on a table during imaging. DeVito et al. discloses wherein each of the detector heads is configured to be positioned at a corresponding vertical distance from the patient table defined along the vertical direction (e.g. Fig. 4; detector heads are extended or retracted), wherein the magnitudes of the vertical distances define a .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious the claimed combination of subject matter of an imaging system and method comprising at least five detector carriers, wherein each of the at least five detector carriers comprises a corresponding detector head positioned at a distal end that includes a solid state gamma detector and is configured to pivot; particularly wherein the at least five detector carriers are configured to position, during imaging of an object using at least some of the detector heads, wherein at least one head of the at least five detector carriers is configured to not be used for imaging and in a retracted position away from the object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER LUONG/Primary Examiner, Art Unit 3793